PER CURIAM.
N.J. appeals an adjudication of delinquency, entered after the trial court denied N.J.’s motion to withdraw his nolo contendere plea. We reverse.
Our review of the plea colloquy reveals the trial court did not determine whether N.J. understood the nature of the charge to which the plea was offered and the possible dispositions available to the court. Fla. R. Juv. P. 8.080(b)(1); D.D.W. v. State, 686 So.2d 747, 748 n. 1 (Fla. 2d DCA 1997); see Brown v. State, 585 So.2d 350 (Fla. 4th DCA 1991) (reversing denial of defendant’s motion to withdraw plea where trial court failed to determine if defendant understood the maximum possible penalty provided by law). Therefore, we reverse and remand with instructions to allow N.J. to withdraw his nolo contendere plea and proceed to hearing.
REVERSED AND REMANDED.
WARNER, POLEN and SHAHOOD, JJ., concur.